DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 9, the term “the backend storage function” lacks antecedent basis. Appropriate correction is required.
As per claim 2-7, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.
As per claim 8, line 6-7, the term “the virtual machine” lacks antecedent basis. Appropriate correction is required.
As per claim 9-13, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.
As per claim 14, line 10-11, the term “the backend storage function” lacks antecedent basis. Appropriate correction is required.
As per claim 15-20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki US Patent 9,244,971 (hereafter Kalki) in view of Guo et al US Pub 2009/0187604 (hereafter Guo) and further in view of Henderson et al. US Pub 2013/0117746 (hereafter Henderson).

Guo and Henderson were cited in the IDS filed on 4/4/19.

As per claim 1, Kalki teaches the invention substantially as claimed including a method, comprising: refreshing, by a processing device of a host computer system executing a virtual machine, storage metadata stored in the memory of the host computer system, wherein the storage metadata identifies a first data storage format (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll the datastore to update the storage metadata, and the storage metadata include a storage format for the datastore).
Kalki does not explicitly teach identifying a storage pool backend functional module implementing the first data storage format; activating the identified storage pool backend functional module; and directing, to the identified storage pool backend functional module, a call to the backend storage function.
However, Guo teaches identifying a storage pool backend functional module implementing the first data storage format (para[0035-0036, 0038, 0040-0041, 0066], the docbase management system searches for an extended function module matching the extension identifier of the extended data, and the matching extended function module supports the type/format of the extended data, thus identifying a module supporting the data format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Kalki’s invention in order to provide a flexible method for extending docbase management system functions which 
Kalki and Guo do not explicitly teach activating the identified storage pool backend functional module; and directing, to the identified storage pool backend functional module, a call to the backend storage function.
However, Henderson teaches activating the identified storage pool backend functional module; and directing, to the identified storage pool backend functional module, a call to the backend storage function (abstract, para[0013, 0025, 0035-0037], a call to a virtual function is intercepted, and adjust a pointer for the virtual function (original function) to be redirected to a replacement function (newly identified function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki and Guo’s invention in order to provide a technique for replacing a virtual function with a replacement function that are not time and resource intensive, and to avoid errors that can be introduced due to changes in class layout and/or compiler settings (para[0003]).

As per claim 4, Kalki, Guo and Henderson teach the method of claim 1, and Guo further teaches wherein the storage pool backend functional module is compliant to a pre-defined call interface, the pre-defined call interface comprising definitions of one or more methods that are implemented by the storage pool backend functional module (para[0040-004, 0066], the interface of the corresponding extended function module is invoked to process the extended data).

As per claim 5, Kalki teaches wherein the storage pool backend functional module is configured to store the storage metadata in a memory of the host computer system (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll/update/store the storage metadata).

As per claim 14, it is a computer readable non-transitory storage medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 17, it is a computer readable non-transitory storage medium claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 18, it is a computer readable non-transitory storage medium claim of claim 5 above, thus it is rejected for the same rationale.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of Guo and Henderson as applied to claim 1 above, and further in view of McLeod et al. US Pub 2013/0227089 (hereafter McLeod).

McLeod was cited in the IDS filed on 4/4/19.

As per claim 2, Kalki, Guo and Henderson teach the method of claim 1, but they do not explicitly teach further comprising: responsive to receiving an instruction initiated by a virtualization manager, modifying one or more disk images of the plurality of disk images of with the virtual machine in view of the first data storage format supported by the identified storage pool backend functional module.
However, McLeod teaches responsive to receiving an instruction initiated by a virtualization manager, modifying one or more disk images of the plurality of disk images of with the virtual machine in view of the first data storage format supported by the identified storage pool backend functional module (para[0032-0034], modify the generic VM disk image based on configuration parameters corresponding to the target cloud to create a cloud formatted VM disk image for the target cloud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McLeod's teaching to Kalki, Guo and Henderson’s invention in order to avoid inefficiency due to an extensive amount of time and work dedicated to manually defining and configuring virtual machines for different cloud environments (para[0002, 0009]).

As per claim 15, it is a computer readable non-transitory storage medium claim of claim 2 above, thus it is rejected for the same rationale.


Claim 3, 6-7, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of Guo and Henderson as applied to claim 1 above, and further in view of Ganti US Pub 2013/0031341 (hereafter Ganti).

Ganti was cited in the IDS filed on 4/4/19.

As per claim 3, Kali, Guo and Henderson teach the method of claim 1, but they do not explicitly teach further comprising: transmitting, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module.
However, Ganti teaches transmitting, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module (para[0098], provide general information to the second VIO about the currently utilized first LU, status of the storage module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo and Henderson’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 6, Kalki, Guo and Henderson teach the method of claim 1, but they do not explicitly teach wherein the storage metadata comprises a parameter of a storage connection pool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo and Henderson’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 7, Kalki, Guo and Henderson teach the method of claim 1, they do not explicitly teach wherein activating the identified storage pool backend functional module is performed transparently for the virtual machine being executed by the host computer system.
However, Ganti teaches activating the identified storage pool backend functional module is performed transparently for the virtual machine being executed by the host computer system (para[0062-0063], FIG. 2, provide information of the currently utilized LU to the second VIOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo and Henderson’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 16, it is a computer readable non-transitory storage medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 19, it is a computer readable non-transitory storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 20, it is a computer readable non-transitory storage medium claim of claim 7 above, thus it is rejected for the same rationale.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki US Patent 9,244,971 (hereafter Kalki) in view of McLeod et al. US Pub 2013/0227089 (hereafter McLeod) and further in view of Ganti US Pub 2013/0031341 (hereafter Ganti).

As per claim 8, Kalki teaches the invention substantially as claimed including a system comprising: a memory; and a processing device, coupled to the memory, the processing device to: refresh storage metadata stored in the memory, wherein the storage metadata identifies a first data storage format (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll the datastore to update the storage metadata, and the storage metadata include a storage format for the datastore).
Kalki does not explicitly teach modifying one or more disk images of the plurality of disk images of with the virtual machine in view of the first data storage format; and transmit, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McLeod's teaching to Kalki’s invention in order to avoid inefficiency due to an extensive amount of time and work dedicated to manually defining and configuring virtual machines for different cloud environments (para[0002, 0009]).
	Kalki and McLeod do not explicitly teach transmit, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module.
However, Ganti teaches transmit, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module (para[0098], provide general information to the second VIO about the currently utilized first LU, status of the storage module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki and McLeod’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod and Ganti as applied to claim 8 above, and further in view of Guo et al US Pub 2009/0187604 (hereafter Guo).

As per claim 9, Kalki, McLeod and Ganti teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: identifying a storage pool backend functional module implementing the first data storage format.
However, Guo teaches identifying a storage pool backend functional module implementing the first data storage format (para[0035-0036, 0038, 0040-0041, 0066], the docbase management system searches for an extended function module matching the extension identifier of the extended data, and the matching extended function module supports the type/format of the extended data, thus identifying a module supporting the data format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Kalki, McLeod and Ganti’s invention in order to provide a flexible method for extending docbase management system functions which influences the serviceability of the docbase management system a lot in diversified application environments (para[0004-0005]).


Claim 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod and Ganti as applied to claim 8 above, and further in view of Henderson et al. US Pub 2013/0117746 (hereafter Henderson).

As per claim 10, Kalki, McLeod and Ganti teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: activating a storage pool backend functional module implementing the first data storage format.
However, Henderson teaches activating a storage pool backend functional module implementing the first data storage format (abstract, para[0013, 0025, 0035-0037], a call to a virtual function is intercepted, and adjust a pointer for the virtual function (original function) to be redirected to a replacement function (newly identified function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki, McLeod and Ganti’s invention in order to provide a technique for replacing a virtual function with a replacement function that are not time and resource intensive, and to avoid errors that can be introduced due to changes in class layout and/or compiler settings (para[0003]).

As per claim 11, Kalki, McLeod and Ganti teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: direct, to a storage pool backend functional module implementing the first data storage format, a call to the backend storage function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki, McLeod and Ganti’s invention in order to provide a technique for replacing a virtual function with a replacement function that are not time and resource intensive, and to avoid errors that can be introduced due to changes in class layout and/or compiler settings (para[0003]).

As per claim 13, Ganti teaches wherein the storage metadata comprises a parameter of a storage connection pool (para[0047], FIG. 4, shared storage pool 460 within a cluster contains one or more Disk groups 462).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod, Ganti and Henderson as applied to claim 11 above, and further in view of Guo et al US Pub 2009/0187604 (hereafter Guo).

As per claim 12, Kalki, McLeod, Ganti and Henderson teach the system of claim 11, but they do not explicitly teach wherein the storage pool backend functional module is compliant 
However, Guo teaches the storage pool backend functional module is compliant to a pre-defined call interface, the pre-defined call interface comprising definitions of one or more methods that are implemented by the storage pool backend functional module (para[0040-004, 0066], the interface of the corresponding extended function module is invoked to process the extended data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Kalki, McLeod, Ganti and Henderson’s invention in order to provide a flexible method for extending docbase management system functions which influences the serviceability of the docbase management system a lot in diversified application environments (para[0004-0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195